UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2719



ROGER PARSONS,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-97-251-B)


Submitted:   May 13, 1999                      Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, WOLFE & FARMER, Norton, Virginia, for Appellant.
James A. Winn, Chief Counsel, Patricia M. Smith, Deputy Chief
Counsel, Nora R. Koch, Assistant Regional Counsel, Office of Gen-
eral Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Penn-
sylvania; Robert P. Crouch, United States Attorney, Alonzo H. Long,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger D. Parsons appeals from the district court’s order up-

holding the Commissioner of Social Security’s denial of disability

benefits.     We have reviewed the briefs and administrative record

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court. See Parsons v. Apfel, No. CA-97-251-

B (W.D. Va., Oct. 1, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2